Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered May 24, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order adjudged that Terrell Z., Jr. is a child whose parent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her child, transferred the guardianship and custody rights of respondent to petitioner and authorized petitioner to consent to the adoption of the child.
It is hereby ordered that the order so appealed from be and the same hereby is modified on the law by remitting the matter to Family Court, Erie County, for a hearing in accordance with the memorandum and as modified the order is affirmed without costs.
Same memorandum as in Matter of Kahlil S. (35 AD3d 1164 [2006]).
All concur, Kehoe, J., not participating. Present—Scudder, J.P, Kehoe, Gorski, Smith and Pine, JJ.